Citation Nr: 1734560	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  07-38 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to an initial rating evaluation in excess of 10 percent for lumbosacral degenerative disc disease (DDD) L3-L4, L5-S1 (lumbar spine), paravertebral muscle spasm, for the period prior to October 2, 2013; in excess of 20% for the period from October 2, 2013 to September 27, 2016; and in excess of 40 percent for the period beginning on September 28, 2016.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1980 to January 1983, and from September 2002 to February 2003.   He also had a period of active duty for special work (ADSW) from September 5, 1995, to September 15, 1995.  He also had service in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In a November 2006 rating decision, in pertinent pat, the RO denied service connection for cervical strain-myositits.

In November 2009, the Veteran executed a new power-of- attorney (VA Form 21-22), designating the Disabled American Veterans as his representative.  However, in August 2010, the Veteran revoked the power of attorney.

In a January 2011 rating decision, the RO granted service connection for lumbar spine, paravertebral muscle spasm, with a 10 percent rating disability, effective October 1, 2005.

In July 2012, July 2013, March 2014,  October 2015, and August 2016, the Board remanded the claim for service connection for a cervical spine disability for additional development.

In September 2013, the Veteran testified before a Decision Review Officer at a hearing at the RO.  A transcript of the hearing is associated with the claims file.

In a November 2014 rating decision, the RO granted a 20 percent disability rating, effective October 3, 2013, for lumbar spine, paravertebral muscle spasm.  However, as a higher rating is possible, and the Veteran has indicated his continued appeal of the matter, this matter continues to be on appeal.

In a December 2015 rating decision, the RO granted a total disability rating based on individual unemployability (TDIU).  

In March 2016, the RO granted service connection for peripheral neuropathy of each lower extremity (sciatic nerve), with a 40 percent disability rating for each extremity, effective March 3, 2014.  The grant of service connection for such disabilities was a full grant of the claims and the Veteran has not appealed the decision.  As such, those matters are not before the Board.

In January 2017, the RO increased the rating disability for service connected lumbar spine from 20 percent to 40 percent, effective September 28, 2016.  However, since this increase is not representative of a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  A cervical spine disability was not shown in active service or for many years thereafter, and the only medical opinions to address the etiology of the Veteran's cervical spine disability weigh against the claim. 

2.  For the period prior to October 2, 2013, the combined range of motion of the lumbar spine was not greater than 120 degrees, and the service-connected lumbar spine more nearly approximates a higher rating evaluation of 20 percent.

3.  For the period from  October 2, 2013 to September 27, 2016, the Veteran's lumbar spine did not show forward flexion of 30 degrees or less of the thoracolumbar spine or favorable anklyosis of the entire thoracolumbar spine, and the service-connected lumbar spine does not more nearly approximate a rating in excess of 20 percent.

4.  For the period beginning on September 28, 2016, the Veteran's lumbar spine did not show unfavorable anklyosis of the entire thoracolumbar spine or any neurological abnormalities, and the service connected lumbar spine does not more nearly approximate a rating in excess of 40 percent, even as the higher of the two rating evaluations between DC 5237, based on limitation on motion, and DC 5243, based on incapacitating episodes. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for an initial 20 percent rating for a lumbar spine disability for the period prior to October 2, 2013 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Codes (DCs) 5237, 5243 (2016).

3.  The criteria for a rating in excess of 20 percent for a lumbar spine disability for the period of October 2, 2013 to September 27, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.59, 4.7, 4.71a, DCs 5237, 5243 (2016).

4.  The criteria for a rating in excess of 40 percent for a lumbar spine disability for the period beginning September 28, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.59, 4.7, 4.71a, DCs 5237, 5243 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

VA's duty to notify was satisfied by a letter dated in July 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The duty to assist the Veteran in the development of his claim has also been met.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's available service treatment records (STRs), VA treatment records, Social Security Administration records and private treatment records.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  Also, the Veteran was afforded VA compensation and pension examinations in August 2006, September 2010, December 2012, May 2014, January 2016 and September 2016.  The Board finds that the VA examination reports are adequate to decide the merits of the case because the VA examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the VA examination reports set forth detailed examination findings to include a nexus opinion, with adequate bases for the opinions.  See 38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances. . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

Service Connection for Cervical Spine Disorder

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303 (d)(2016). 

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2016). 

For chronic diseases specifically listed at 38 C.F.R. § 3.309(a), service connection may also be established by chronicity and continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The continuity of symptomatology theory of service connection, establishing service connection for chronic diseases manifesting during service and then again at a later date, is available only for chronic diseases listed in 38 C.F.R. § 3.309(a); Walker, 708 F.3d at 1331.  In this case, the Veteran has a cervical spine degenerative joint disease which is the equivalent of arthritis and a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) applies. 

38 U.S.C.A. § 1111  sets forth governing principles relating to the presumption of a Veteran's soundness of condition upon entry to service.  It provides that "every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service." 38 U.S.C.A. § 1111 .

The implementing regulation, 38 C.F.R. § 3.304 (b), similarly provides that a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304 (b).  A history of preservice existence of a disease or injury recorded at the time of examination does not constitute a notation of such a malady, but instead, must be considered with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304 (b)(1). 

A veteran thus enjoys an initial presumption of sound condition upon service entry if the enlistment records do not reflect that a veteran has a disease or injury that subsequently becomes manifest during service.  Wagner v. Principi, 370 F.3d 1089, 1096 (2004) (noting that "[w]hen no preexisting condition is noted upon entry to service, the veteran is presumed to have been sound upon entry," but that "if a preexisting disorder is noted upon entry to service, the veteran cannot bring a claim for service connection for that disorder"). 

Such an initial presumption, however, is not absolute and may be rebutted.  Wagner, 370 F.3d at 1096-1097.  Section 1111 permits VA to overcome the presumption of soundness upon a two-prong showing by clear and unmistakable evidence of both a preexisting condition and a lack of inservice aggravation to overcome the presumption of soundness for service.  Id.  If the government fails to demonstrate either prong, the rebuttal fails and the soundness presumption remains. Id.   (recognizing that the government's failure to rebut the soundness presumption means that the veteran's claim is one for direct service connection); see also Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The government's "burden of proof is a formidable one,"  Id  , and it "means that an item cannot be misinterpreted and misunderstood, i.e., it is undebatable." Vanerson v. West, 12 Vet. App. 254, 258   (1999); accord Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) (noting that "[t]he clear-and-unmistakable-evidence standard is an 'onerous' one"). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a). Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994). 

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306 (b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306 (b)(1); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Regarding whether the presumption of soundness may be rebutted in this case, the September 2016 VA examiner felt that the Veteran's complaints of cervical pain prior to service indicated that he had a cervical spine disability prior to service because the most common symptom of cervical myositis is pain. The Board does not find this to be clear and unmistakable evidence that the disability existed prior to service.  If anything, it only rises to the level of at least as likely as not that it existed prior to service.  This is not sufficient for a finding of clear and unmistakable evidence. 

Having not rebutted the presumption of soundness, the Veteran is presumed sound as to his cervical spine disability at service entrance and the claim proceeds on a direct service incurrence basis. 

In this case, the Veteran served two periods of active duty from January 1980 to January 1983, and from September 2002 to February 2003, with active duty for special work for 10 days in September 2005.  

The Veteran's STRs indicate that in his November 1979 enlistment in-service examination, the Veteran reported being in good health.  There were no reports of any neck or cervical injuries or disabilities identified in his medical history or examination.  

A September 2005 Primary Care Note reflects that the Veteran sought treatment for back pain he developed 2 weeks prior the date of his medical appointment, while he was in New Orleans.  According to the treatment note, the Veteran indicated that his symptoms started after heavy lifting and moving of equipment.  He was treated for his pain with Toradol, Motrin and Flexeril at a medical center.

An October 2005 Initial Medical Review-Annual Medical Certificate reflects that the Veteran responded, "yes" to the following questions:  "Do you have any medical/dental problems?"; "[h]ave you been seen by or been treated by a dentist, physician, or other health care provider since your last periodic physical examination?"; and "[a]re you currently taking medication, or have you taken prescription medication since your last examination."  When the questionnaire instructed the Veteran to explain any positive answers provided, the Veteran indicated that he was taking Motrin, and additionally, included low back and neck pains in his explanation of positive answers.

A November 2005 Primary Care Note reflects that an X-ray of the cervical spine indicated that the disk spaces were well maintained and that no fracture or subluxation was seen.  An impression of the X-ray also reflects mild hypertrophic spurring anteriorly from the C4 - C7 levels, and a finding that the cervical spine was otherwise remarkable.

An August 2006 VA examination reflects that the Veteran attributed pain in his cervical spine to strenuous exercises that he performed, such as heavy lifting, road marching and military drill activities during active service.  The VA examiner diagnosed the Veteran with cervical strain/myositis.

An October 2007 Cervical Examination Note reflects an impression of "degenerative changes; paravertebral muscle spasm; and DDD at C5-C6 and C5-C7 levels."

A March 2009 MRI of the cervical spine, from a private treatment facility, reflects degenerative intervertebral changes with narrowed inner spaces associated with anterolateral and posterolateral spur formation at C4-C5, C5-C6 and C6-C7 levels.  The MRI also noted that the changes were more prominent at C6-C7 levels associated with underlying chronic disc protrusion at C6-C7 level; straightening of the cervical lordosis; good preservation of the rest of the interspaces and vertebral bodies; normal anatomy seen within the visualized posterior fossa, foramen magnum and cervico-dorsal spinal cord compartment, with no evidence of spinal cord atrophy or significant central canal stenosis; and normal anatomy seen throughout the visualized cervical soft tissues and upper airways.

A September 2010 VA examination of the spine reflects that the Veteran reported having constant, severe flare-ups daily.  The Veteran reported that his precipitating factors were sleeping position, walking, bending and cold weather.  He then reported that an alleviating factor was medications.  The VA examiner diagnosed the Veteran with a cervical degenerative disease.  She opined that the cervical spine condition is less likely as not related to the 10-day period of service in September 2005, when he was seen with complaints of back pain after moving heavy objects.  As a rationale, the VA examiner explained that, with the exception of an October 2005 DA Form 7349, where the Veteran wrote "neck pain", "low back pain", and "major depression", the Veteran's claims file was silent on any cervical complaint, imaging and/or medical evaluation due to a cervical condition, and that it pointed out that cervical condition was acquired after service.  Additionally, the VA examiner also explained that the first evidence of any cervical radiographic imaging was in 2007.

A December 2012 Cervical Spine X-ray shows a straightening of the cervical spine, which according to the examiner, may be reactive to muscle spasms.  The X-ray also shows moderate to severe C5-C7 degenerative disc intervertebral osteochondrosis, with associated spondylosis, including impingement of C5/C6 neural foramina bilaterally.  

A December 2012 VA examination reflects a diagnosis of cervical myositis. The VA examiner opined that it is less likely than not the Veteran's cervical myositis is related to service because he had cervical pain previous to service in his Initial Medical review in July 2002 and he was taking medications for neck pain.  The VA examiner further explained that the first time the Veteran complained of cervical pain to a VA provider was in February 2007 and that a May 2004 primary care note indicated that the Veteran worked as a stone mason and was not using any protection for his low back.  This meant, according to the VA examiner, that the Veteran's work was heavy and was advised to avoid the use of muscle relaxants while working heavy machinery and driving heavy equipment, and that all of that were risk factors for developing neck pain due to his civilian jobs.  

Next, the VA examiner then opined that the Veteran's cervical spine disability, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  As a rationale, the VA examiner explained that at the time, the Veteran's physical examination showed no evidence of atrophy, no sensory deficits, and normal muscles strength, as well as in the two previous examinations done in 2006 and 2010.  The VA examiner further explained that "nevertheless, the [energy dispersive X-ray] performed in March 2009 and 2011 showed radiculopathy as a finding the normal physical examination at [that] time prove[d] that the Veteran [was] not developing any neurologic deficit.  

At a September 2013 RO Hearing before a DRO, the Veteran asserted that the entire time he was in service, he carried excessive equipment, which started to affect his cervical spine, and from there on, he started having problems with his cervical spine, with his hands going numb.

A January 2016 VA examination reports that the Veteran was diagnosed with cervical myositis in July 2002, and cervical spine DDD in 2007.  With respect to his history of a cervical spine condition, the Veteran reported that he has had this condition since he was in the Gulf War in 2005.  The VA examiner opined that the cervical spine condition was less likely as not relate to service (periods 1980 - 1983, 2002 - 2003) or a year after service or at the same time the Veteran injured his low back spine in 2005.  The VA examiner explained that available STRs were silent on any cervical spine injury and the first evidence of cervical pain was prior to the active duty period from November 2002 to January 2003, in which DA Form 7349, dated in July 2002, wrote "back and neck pain.", and that there was no evidence of neck pain during periods of active duty service.  The VA examiner also pointed out that there was evidence that in September 2005, the Veteran hurt his low back spine while lifting heavy objects, and that it was clearly written "low back pain", and not "cervical pain."  The VA examiner also indicated that the Veteran's cervical DDD was diagnosed in October 2007 by X-ray, more than one year after service, and due to normal progression of the aging process.  In this regard, the VA examiner then opined that the Veteran's current cervical condition was not aggravated beyond natural progression of the disease during service or during special work in 2005.  As a rationale, the VA examiner explained that there was no written evidence in the STRs that the cervical condition was aggravated beyond natural progression of the disease during service or in special work in 2005.

A September 2016 VA examination reports a history of degenerative arthritis of the spine.  In addition to cervical myositis, the VA examination also reflects a diagnosis of cervical spine degenerative spondylosis and degenerative disease.  The Veteran reported flare-ups of the cervical spine, indicating that he needed to limit physical activities during flare-ups.  He also reported having functional loss or functional impairment of the cervical spine, stating that he was unable to carry moderate or heavy objects with his upper extremities.  The VA examiner opined that the cervical spine condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner's rationale was that the Veteran's cervical spine condition of myositis pre-existed active service and that the cervical degenerative changes are a normal change related to age.

Next, the VA examiner opined that the Veteran's cervical myositis clearly and unmistakably pre-existed periods of active service from January 1980 to January 1983 and September 2002 to February 2003.  As a rationale, the VA examiner explained that clear evidence was found in the Veteran's STRs, dated July 2002, the Veteran's complaints of cervical pain prior to service and that the most common symptom of cervical myositis is pain.  Then, the VA examiner also opined that it is at least as likely as not that the Veteran's cervical spine DDD pre-existed periods of active service from January 1980 to January 1983 and September 2002 to February 2003.  The VA examiner explained that cervical spine DDD is a normal age-related change, that the Veteran was 45 years old during the year, in 2002, when he complained of cervical pain, and that it is common at that age to have already had degenerative changes at the cervical spine, which are part of normal aging process.

Next, the VA examiner also opined that it is less likely as not that any currently diagnosed arthritis (if found) developed, to a compensable degree, within one year following the Veteran's discharge from active duty service, including January 1980 to January 1983 and September 2002 to February 2003.  As a rationale, the VA examiner reiterated that the cervical spine DDD is a normal age-related change that is a part of a slow and gradual process; that it is less likely that such changes occur within a period of one year, unless the degenerative changes have a traumatic etiology, in which case it would show specific post-traumatic changes at the objective imaging studies; and that in this case the Veteran's imaging studies show the classic non-traumatic age related degenerative changes.

Next, the VA examiner then opined that the Veteran's cervical condition, which pre-existed service, did not undergo an increase in the underlying pathology during active service.  As a rationale, the VA examiner explained that after a full review of available STRs, and medical evaluations, including objective data, such as imaging studies, there was no evidence of increase in the underlying pathology during active service; that the Veteran's cervical condition showed no increment in severity, such as neurologic pathology or change in functional status during his active military service; and that the only increase in the underlying pathology found is related to the degenerative changes of the cervical spine when imaging studies were compared between an October 2007 cervical X-ray and a December 2012 cervical X-ray.  Lastly, the VA examiner opined that the increase in cervical degenerative changes is clearly and unmistakably due to the natural progress of the disease.  His rationale was that, as explained above, the cervical spine DDD was normal age related change.

In this case, the weight of evidence is against a chronic cervical spine disability since service or continuity of symptomatology after service.  It follows that service connection under the provisions of 38 C.F.R. § 3.303 (b) has not been established. Also, the fact that the Veteran was not found by x-ray evidence to have arthritis of the cervical spine until many years after service does not support the grant of service connection under the provisions of 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307 , 3.309 for presumptive service connection.

Moreover, the only medical opinions to address the probability of a medical relationship between the Veteran's cervical spine disability and service each weigh against the claim.  The examiners provided clear rationales based on a discussion of the pertinent evidence of record, to include prior medical findings within the claims file.  The examiners further opined that the Veteran's cervical spine conditions were consistent with the natural aging process, and were degenerative in nature, and not traumatic (which they would expect if the disabilities had been due to injury). Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467   (1993).  The VA examiners conclusions are consistent and supported by the evidence of record, and are concurrence with the other opinions.  Neither the Veteran nor representative has presented or identified any actual contrary medical opinion that supports the claim for service connection for a cervical spine disability. VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The Board has considered the Veteran's lay statements pertaining to the cause of his problems with his cervical spine while in active service as a gunner.  However, while the Veteran, as a lay person, is competent to report the onset of symptoms and the circumstances surrounding his disability or injury, he is not competent to offer an opinion on a complex medical matter, such as whether his pre-existing cervical spine injury was severely and/or permanently worsened by an event, illness or injury in active service.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 - 77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but not competent to identify more complex conditions such as a form of cancer); Barr v. Nicoholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469 - 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  See also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the 'authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence').  

The medical evidence of record indicates that the Veteran's cervical spine disability was a result of normal age progression.  The most probative evidence of record is the September 2016 VA Examination and Opinion.  The Board affords this VA examination considerable probative weight because it accounts for the Veteran's medical history, examined the Veteran's claims file, and the opinion was supported by a detailed rationale which explained why all of the Veteran's cervical spine conditions were due to a degenerative condition that was a part of a normal aging process, as opposed to a worsening or permanent aggravation that resulted in in-service injury, illness or event.

Therefore, based on the foregoing, the Board finds that service connection for a cervical spine disability is not warranted.

Initial Rating Increase for Lumbosacral DDD

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

During the entire appellate period, the Veteran's service-connected lumbar spine has been rated under DC 5237.

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, weaknesss, excess fatigability, or if incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40 and 4.45.  The DCs pertaining to range of motion do not subsume §§ 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under DCs pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in §§ 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  See Mitchell, 25 Vet. App. at 32. 

The intent of the Rating Schedule is to recognize actually painful, unstable or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2016).  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  See Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). 

All spine disabilities are rated under a General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, under 38 C.F.R. § 4.71a, DC 5243 (2016).  The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching, in the area of the spine affected by the residuals of injury or disease, a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or a vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is in order for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable anklyosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable anklyosis of the entire thoracolumbar spine, while a 100 percent rating contemplates unfavorable anklyosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2016).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016).

For VA purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2016). 

The terms mild, moderate, severe, and pronounced are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that decisions are equitable and just.  38 C.F.R. § 4.6 (2016). 

When rating spine disabilities under the current rating criteria, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  Cullen v. Shinseki, 24 Vet. App. 74 (2010).

Under the current criteria, the Veteran's back disability may alternatively be rated under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 38 C.F.R. § 4.71a (2016).  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, assignment of a 20 percent rating is warranted.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, assignment of a 40 percent rating is warranted.  With incapacitating episodes having a total duration of at least six weeks during the past 12 months, assignment of a 60 percent rating is warranted.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2016).  For purposes of ratings under diagnostic code 5243 for intervertebral disc syndrome, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2) (2016).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher rating for that segment.  38 C.F.R. § 4.71a , Diagnostic Code 5240 (2016).

Period Prior to October 2, 2013

To obtain a disability rating higher than the currently assigned 10 percent for the period prior to October 2, 2013, under the current spine regulations as they pertain to range of motion, the Veteran would have to demonstrate forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (criteria for a 20 percent rating).  

A May 2006 Physical Profile reflects that the Veteran had incapacitating low back pains and separation was recommended.

An August 2006 VA examination shows that the Veteran reported periods of flare-ups with a severity of 9/10 affecting him every two weeks, for a duration of 8 to 10 hours.  As a precipitating factor, the Veteran indicated that prolonged standing, prolonged sitting and activities over the head exacerbated pain on affected area.  The Veteran, however, did not have any additional limitation of motion.  The VA examination report reflected diagnoses of lumbosacral strain/myositis , lumbosacral degenerative joint disease and lumbosacral degenerative discogenic disease at L5-S1 level.

On physical examination, a range of motion (ROM) testing showed that forward flexion was 0 to 30 degrees, with pain in the last 10 degrees, and a functional loss of 60 degrees due to pain.  Extension was 0 to 15 degrees, with pain from 0 to 15 degrees, and a functional loss of 16 degrees due to pain.  Left and right lateral flexion was 0 to 20 degrees, with pain in the last 10 degrees, and a functional loss of 10 degrees due to pain.  Left and right lateral rotation was 0 to 20 degrees, with painful in the last 10 degrees, and a functional loss of 10 degrees.  The examination also showed tenderness upon palpitation on the paravertebral muscles of the lumbosacral spine, accompanied by guarding spasm.  Although there was no evidence of anklyosis or scoliosis, an inspection of the thoracolumbar spine showed reversed lordosis.

Neurological testing showed that there was no atrophy, but it showed normal tone and manual stress test of 5/5 proximally and distally in both upper and lower extremities.

According to the VA examination report, a functional assessment of the Veteran's condition reflects that the Veteran was independent of self-care and activities of daily living, working as a clerk officer for the County of Utuado, but was working with accommodations and restrictions due to his lumbosacral (or cervical) pain.

A September 2010 VA examination shows that the Veteran reported having severe lumbar pain which radiated to the right lower extremity.  He also described his lumbar condition as feeling pressure-like pain that was severe, constant, and on a daily basis, with radiating "severe dull pain" in the right lower extremity.  Although there were no incapacitating episodes of his thoracolumbar spine, he walked with a cane, and he described his limitations on walking as being able to walk 1/4 mile. 

On physical examination, an inspection of the spine showed that his posture was normal and his head position was normal.  However, he had an abnormal antalgic gait.  There were no findings of lumbar lordosis, reverse lordosis, scoliosis or thoracolumbar spine anklyosis.  Objective abnormalities of the thoracolumbar sacrospinalis revealed spasm on the left and right side, guarding on the left and right side, pain with motion on the left and right side, and tenderness on the left and right side.  On ROM testing, flexion was 0 to 40 degrees; extension was 0 to 5 degrees; left lateral flexion: 0 to 10 degrees; left lateral rotation was 0 to 10 degrees; right lateral flexion was 0 to 10 degrees; and right lateral rotation was 0 to 10 degrees.  There was a finding of objective evidence of pain on active ROM, as well as objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of ROM.

The VA examiner found that the problem associated with his diagnosis had a functional impact on his occupational and daily activities, including and not limited to, increased absenteeism from work, decreased concentration, decreased mobility, decreased manual dexterity, problems with lifting and carrying.  Additionally, the VA examination report reflects that his condition prevented him from undertaking chores, shopping, exercising, sports, or recreation, his ability to travel or drive was severely impacted, and had moderate difficulty with bathing, dressing and grooming.

At the September 2013 RO hearing before a DRO, the Veteran testified that the pain he feels has been getting worse.  

Although the August 2006 VA examination shows that the forward flexion of the thoracolumbar spine was 30 degrees, the Board finds that the Veteran's lumbar spine disability more nearly approximates a higher rating criteria of 20 percent rating criteria.  The Veteran was walking without assistive devices and was not using any brace or lumbosacral orthosis.  Additionally, he did not have any history of unsteadiness or falling, and the VA examination reported that he was independent of self-care and activities of daily living, despite using accommodations and restrictions when he worked as a clerk officer.  

Rather, both August 2006 and September 2010 VA examinations present symptoms that more approximate a higher rating criteria of 20 percent.  Specifically, the September 2010 VA examination reflects a forward flexion between 30 and 60 degrees for the thoracolumbar spine.  Additionally, both VA examinations reflect that the combined ROM of the thoracolumbar spine was less than 120 degrees, and more so, the August 2006 VA examination reflects a finding of reversed lordosis at the thoracolumbar spine. 

The Board has considered whether a higher rating for DDD based on incapacitating episodes, rather than limitation of motion, is available under DC 5243.  The Board finds that there is no substantive evidence of record of any incapacitating episodes with a total duration of at least four weeks but less than 6 weeks over a twelve month period (the criteria for a 40 percent rating).  Although the Board acknowledges evidence of incapacitating episodes of low back pain in 2006, that May 2006 Physical Profile provided no additional information about the duration of such incapacitating attacks.  Therefore, a rating based on incapacitating episodes is not warranted for the period prior to October 2, 2013, and accordingly, the Veteran is properly rated based on pain and limitation of motion.  38 C.F.R. § 4.71a (2016).

Period from October 2, 2013 to September 27, 2016

To obtain a disability rating higher than the currently assigned 20 percent for the period from October 2, 2013 to September 27, 2016, the Veteran would have to demonstrate a forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable anklyosis of the entire thoracolumbar spine (criteria for 40 percent).  

A May 2014 VA examination reflects that the Veteran reported that his back pain had intensified and was now a constant since his prior C & P examination.  According to the Veteran, his back pain was at times sharp and at other times, pressure like.  He also reported flare-ups that impacted the function of his thoracolumbar spine.  He reported that he has had to stop walking due to back flare-ups at times.  On ROM testing, forward flexion ended at 35 degrees, with objective evidence of painful motion beginning at 15 degrees.  Extension ended at 15 degrees, with objective evidence of painful motion beginning at 10 degrees.  Right lateral flexion ended at 20 degrees, with objective evidence of painful motion begin inning at 10 degrees.  Left lateral flexion ended at 20 degrees, with objective evidence of painful motion begins at 10 degrees.  Right lateral rotation ended at 20 degrees, with objective evidence of painful motion beginning at 20 degrees.  Left lateral rotation ended at 20 degrees, with objective evidence of painful motion beginning at 20 degrees.

The Veteran was able to perform repetitive-use testing with three repetitions.  ROM measurements after repetitive use testing showed post-test results of forward flexion ending at 35 degrees, extension ending at 15 degrees, right lateral flexion ending at 20 degrees, left lateral flexion ending at 20 degrees, right lateral rotation ending at 20 degrees, and left lateral rotation ending at 20 degrees.

Although there was no additional limitation in ROM of the thoracolumbar spine, the VA examiner made a finding of functional loss and/or functional impairment of the thoracolumbar spine, with less movement than normal, as well as pain on movement.  The Veteran also manifested lumbar paravertebral muscle tenderness, as well as muscle spasms and guarding of the thoracolumbar spine, which did not result in an abnormal gait or abnormal spine contour.

The VA examination also reflects that the Veteran had radicular pain, with constant pain that was moderate on both right and left lower extremities.  Additionally, intermittent pain was described as severe on the right lower extremity, and moderate on the left lower extremity.  Paresthesia's and/or dysesthesias was severe on the right lower extremity and moderate on the left lower extremity.  There was also numbness, which was described as severe on the right lower extremity and moderate on the right lower extremity.  The VA examiner, however, noted that the severity of radiculopathy had no effect on either right or left sides.  Additionally, the Veteran showed no signs of anklyosis, intervertebral disc syndrome or incapacitating episodes.

The VA examiner made a finding that the Veteran did not have any flare-ups at the time of the examination, but that due to his condition, pain could significantly limit functional ability during a pain flare-up, or when lower back is used repetitively over a period of time.  Although the VA examiner found evidence of pain on examination, the VA examiner, however, found no weakness, fatigability or incoordination.  He advised that since the Veteran did not have a pain flare-up, he was unable to measure any change in a previously recorded baseline ROM, strength, fatigability or incoordination. 

A July 2014 Outpatient Attending Note reflects that the Veteran described his low back pain as constant, of severe intensity, with limited range of motion, irradiation to the lower extremities, and numbness in lower extremities, "limiting [the ability of] dressing lower and bathing", thereby requiring the use of adaptive equipment.  The Veteran indicated that he found pain relief for only a few minutes with physical therapy sessions.  Pain intensity was rated at 10/10.  A physical examination was administered and an inspection of the low back revealed lost lumbar lordosis, minimal thoracolumbar levoscoliosis; moderate tenderness in lumbar paraspinals, lumbosacral region, sciatic notches and greater trochanters.  ROM testing indicated a flexion of 50 degrees, extension of 10 degrees, left lateral bending at 10 degrees, right lateral bending at 10 degrees, and ration combined with extension indicated that "pain [was] elicited bilaterally."  The physician's assessment of the Veteran's symptoms and conditions was lumbar and lumbosacral muscle spasms, with history and physical examination findings suggestive of bilateral lumbosacral radiculopathy. 

The Board finds that rating in excess of 20 percent is not warranted for the period from October 2, 2013 to September 27, 2016.  Despite the findings of the July 2014 Outpatient Attending Note, the more probative evidence of record is the May 2014 VA examination because that VA examiner undertook a more thorough examination of the Veteran, and the results are more consistent with the findings of all the other VA examiners.  Nonetheless, a rating higher than 20 percent is not warranted because there is no evidence of favorable anklyosis of the entire thoracolumbar spine or a forward flexion of 30 degrees or less.  The Board acknowledges that the VA examiners reported flare-ups and pain on ROM and after repetitions.  However, even though VA may consider any demonstrated functional loss attributable to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, in conjunction with the rating criteria (see 38 C.F.R. §§ 4.40 , 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204 - 07 (1995)), the overall level of disability demonstrated by the Veteran was not applicable to the degree of motion loss required for a rating higher than 20 percent, even with consideration of pain.

The Board has considered whether a higher rating for DDD of the lumbar spine, based on incapacitating episodes rather than limitation of motion, is available under DC 5243.  However, there is no evidence of record of any incapacitating episodes with a total duration of at least four weeks but less than 6 weeks over a twelve month period (the criteria for a 40 percent rating).  Therefore, a rating based on incapacitating episodes is not warranted for the period from October 2, 2013 to September 27, 2016.  Accordingly, the Veteran is properly rated based on pain and limitation of motion.  38 C.F.R. § 4.71a (2016).

Period Beginning September 28, 2016

To obtain a disability rating higher than the currently assigned 40 percent for the period beginning September 28, 2016, the Veteran would have to demonstrate unfavorable anklyosis of the entire thoracolumbar spine (the criteria for 50 percent). 

A September 2016 VA examination reflects that the Veteran complained of constant low back pain, which he described as pressure/stabbing like pain sensation, which irradiates toward both lower extremities, and is worse on the right side.  He also reported feeling a sensation of numbness in the bilateral lower extremities.  The Veteran further indicated that his low back pain worsened when walking or trying to "assume a standing position for a sitting position."  He also reported flare-ups of the thoracolumbar spine.  

ROM testing indicates that forward flexion was 0 - 30 degrees, extension was 0 - 5 degrees, right lateral flexion was 0 - 10 degrees, left lateral flexion was 0 - 12 degrees, right lateral rotation was 0 - 15 degrees, and left lateral rotation was 0 - 18.  The VA examiner found that initial ROM was abnormal and contributed to a functional loss in the Veteran's ability to dress and/or undress the lower part of his body.  Although there was no evidence of pain with weight bearing, the VA examiner found objective evidence of localized tenderness or pain on palpitation of the joints or associated soft tissue of the thoracolumbar spine.  On testing for observed repetitive use, the Veteran was able to perform repetitive use testing with at least three repetitions.  However, there was additional loss of function or range of motion after three repetitions, in which pain was the factor that caused this functional loss.  Additionally, ROM after 3 repetitions showed that forward flexion was 0 - 20 degrees, extension was 0 - 3 degrees, right lateral flexion was 0 - 10 degrees, left lateral flexion was 0 - 10 degrees, right lateral rotation was 0 - 12 degrees, and left lateral rotation was 0 - 15 degrees.

The physical examination also indicated that there was muscle spasm and guarding, although they did not result in abnormal gait or abnormal spine contour.  Additionally, there was no radiculopathy, anklyosis of the spine, or any other neurologic abnormalities or findings related to the thoracolumbar spine condition.  However, the Veteran had invertebral disc syndrome with episodes requiring bed rest (incapacitating episodes) of a total duration of at least one week, but less than two weeks during the past 12 months.

An October 2016 Primary Care Note reflects a clinical history of pain in the lumbar region "that has too much pain irriadiat[ing] to right leg with radiculopathy."  The Note reflects a straightening of the normal lordosis.  The physician indicated an impression of paravertebral muscle spasm, as well as multilevel disc disease, with changes greater at L5-S1 level, including, and not limited to degenerative changes greater at L5 level.

Here, the Board finds that a rating in excess of 40 percent is not warranted at any point beginning on September 28, 2016 because medical evidence of record shows that the Veteran has never had favorable or unfavorable anklyosis of the entire thoracolumbar spine.  Although ample evidence of record establishes flare-ups and functional loss due to pain, the provisions of the general rating schedule for spinal disorders are controlling whether or not there are symptoms of pain, and regardless of radiating pain.  Even though all the VA examiners reported pain on motion and after repetitions, there is no indication that pain, due to disability of the back, caused functional loss greater than that contemplated by the current 40 percent rating.  38 C.F.R. §§ 4.40 , 4.45; DeLuca supra.  Thus, a separate evaluation for pain is not for assignment.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Furthermore, the Board has considered the assignment of a rating under DC 5243, for DDD based on incapacitating episodes, rather than limitation.  In this case, consideration under DC 5243 is applicable because the September 2016 VA examiner diagnosed the Veteran with invertebral disc syndrome and found that the Veteran's intervertebral disc syndrome manifested incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.  However, since this more nearly approximates a 10 percent rating based on incapacitating episodes under DC 5243, the Veteran's disability picture more nearly approximates the higher, 40 percent rating criteria under the limitation of motion under DC 5237.  Thus a rating evaluation that is no higher than 40 percent is warranted.

For each period on appeal, the Board has also considered whether a separate rating for neurological findings is warranted.  However, evidence of record fails to show that a neurological disability has been diagnosed.  As a matter of fact, none of the VA examiners determined that the Veteran had radiculopathy or any other neurological impairment.  Therefore, a separate rating for neurological manifestations is not warranted. 

Summarily, the Board finds that the evidence is in relative equipoise to support the assignment of an initial increased rating of 20 percent for the period prior to October 2, 2013 is warranted, whereas the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for the period from October 2, 2013 to September 27, 2016, or in excess of 40 percent beginning September 28, 2016.  Therefore, with respect to an entitlement to an initial rating evaluation in excess of 20 percent for the period from October 2, 2013 to September 27, 2016, and in excess of 40 percent beginning September 28, 2016, for a lumbar spine disability, the claims must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to an initial 20 percent rating, but no higher, for a lumbar spine disability for the period prior to October 2, 2013, is granted.

Entitlement to an initial rating in excess of 20 percent for a lumbar spine disability for the period from October 2, 2013 to September 27, 2016 is denied.

Entitlement to an initial rating in excess of 40 percent for a lumbar spine disability for the period beginning September 28, 2016 is denied.



______________________________________________
Lesley A. Rein 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


